IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00108-CV

                     IN THE INTEREST OF K.P., A CHILD



                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 12-110-B


                                      ORDER


      Appellant’s First Unopposed Motion for Extension of Time to File Appellant’s

Brief was filed on August 14, 2013.

      The Court cautions appellant that, although this bill-of-review proceeding may

not be a direct appeal of the termination of parental rights and those rules and

timetables do not specifically apply to this appeal, it does appear to be an appeal of a

proceeding where parental rights were previously terminated and thus the Court will

be closely monitoring the time for processing the appeal. Therefore this may very well

be the only extension of time granted to appellant. Further, appellant is cautioned
about the fax line in the motion which appears may not take the appropriate precaution

in protecting the child’s identity. See TEX. R. APP. P. 9.8.

        Appellant’s motion is granted. Appellant’s brief is due September 16, 2013.

Appellant is reminded that the record should be returned to the Court with appellant’s

brief so that the appellee may timely prepare its response.




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 29, 2013




In the Interest of K.P.                                                         Page 2